DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Schaumann (50858) on 5/7/2021.

Please replace claims 1, 10, 19 and 20 with as follows, and add new claims 21 and 22:

1.  (currently amended)           A method of operating a computing system to test one or more race conditions in a target program, wherein the target program comprises a first concurrent process and a second concurrent process[[e]], the method comprising:
executing a scheduler program, the scheduler program comprising identifying a state of interest in the target program, wherein the state of interest in the 
initiating independent execution of the first and second concurrent processes, which execute as independent operations on the computing system; 
pausing the first concurrent process when the first concurrent process reaches the state of interest, and until the second concurrent process reaches the second state of interest; and
creating the race condition by continuing both the first and second concurrent processes at the state of interest in the target program.


10.  (currently amended)         An apparatus to perform testing of one or more race conditions in a target program, wherein the target program comprises a first concurrent process and a second concurrent process[[e]], the apparatus comprising:
one or more computer readable media; and
processing instructions stored on the one or more computer readable media that, when executed by a processing system, direct the processing system to:
execute a scheduler program, the scheduler program comprising identifying a state of interest in the target program, wherein the state of interest in the target program comprises a first state of interest in the first concurrent process and a second state of interest in the second concurrent process;

pause the first concurrent process when the first concurrent process reaches the state of interest, and until the second concurrent process reaches the second state of interest; and
create the race condition by continuing both the first and second concurrent processes at the state of interest in the target program.
19.  (canceled)  




20.  (canceled)         

one or more computer readable storage media;
one or more processors operatively coupled with the one or more computer readable storage media; and
program instructions stored on the one or more computer readable storage media for load balancing requests across origin servers that, when executed by the one or more processors, direct the computing apparatus to at least:
execute a scheduler program, the scheduler program comprising identifying a state of interest in a target program, wherein the state of interest in the target program comprises a first state of interest in a first concurrent process and a second state of interest in a second concurrent process; 
initiate independent execution of the first and second concurrent processes, which execute as independent operations on the computing apparatus; 
pause the first concurrent process when the first concurrent process reaches the state of interest, and until the second concurrent process reaches the second state of interest; and
create a race condition by continuing both the first and second concurrent processes at the state of interest in the target program.
 22.  (New)         The computing apparatus of claim 21, wherein the scheduler program comprises state rules corresponding to states for each of the first and second concurrent process.



REASONS FOR ALLOWANCE
Claims 1, 5 – 10, 15 – 18, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5 – 10, 15 – 18, 21 and 22 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 10 and 21, the primary reason for allowance is the inclusion of "pause the first concurrent process when the first concurrent process reaches the state of interest, and until the second concurrent process reaches the second state of interest; and create the race condition by continuing both the first and second concurrent processes at the state of interest in the target program" in conjunction with the rest of the limitations of the claim. 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196